Exhibit 10.1

EXTENSION AGREEMENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT

This EXTENSION AGREEMENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT (this
“Amendment”), dated effective as of October 22, 2015 (the “Effective Date”), is
by and among Diamond Offshore Drilling, Inc., a Delaware corporation (the
“Borrower”), the Lenders party hereto, and Wells Fargo Bank, National
Association, as an issuing bank, as swing line lender, and as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

WHEREAS, the Borrower, the lenders party thereto, and the Administrative Agent
are parties to that certain Credit Agreement, dated as of September 28, 2012, as
amended by that certain Extension Agreement and Amendment No. 1 to Credit
Agreement dated effective as of December 9, 2013, that certain Commitment
Increase Agreement and Amendment No. 2 to Credit Agreement dated effective as of
March 17, 2014, and that certain Commitment Increase and Extension Agreement and
Amendment No. 3 to Credit Agreement dated effective as of October 22, 2014 (as
so amended, the “Credit Agreement”, the capitalized terms of which are used
herein as therein defined unless otherwise defined herein);

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to request an extension of
the Maturity Date;

WHEREAS, the Borrower made a request for such extension to the Administrative
Agent pursuant to Section 2.22 of the Credit Agreement within the time frame
specified in such Section, and the Lenders party hereto have agreed to extend
the Maturity Date of their respective Commitments as more particularly set forth
herein; and

WHEREAS, the Borrower, the Administrative Agent and the Lenders party hereto
have agreed to make certain amendments to the Credit Agreement, each as provided
for herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Amendments.

(a) The Table of Contents to the Credit Agreement is hereby amended by replacing
the Section 3.12 reference to “OFAC” with “Sanctions and Anti-Corruption Laws”.

(b) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of the term “Sanctioned Country” in its entirety.

(c) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms in the appropriate alphabetical order:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries, any Lender,
any Issuing Bank, any Co-Documentation Agent, any Co-Syndication Agent, any
Joint Lead



--------------------------------------------------------------------------------

Arranger, or the Administrative Agent, in each case from time to time concerning
or relating to bribery or corruption, including the United Kingdom Bribery Act
of 2010 and the FCPA.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Fourth Amendment” means that certain Extension Agreement and Amendment No. 4 to
Credit Agreement dated as of October 22, 2015 among the Borrower, the Lenders
party thereto, and the Administrative Agent.

“Fourth Amendment Effective Date” means October 22, 2015.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly Controlled by, or (c) a person that, to the
knowledge of the Borrower, acts on behalf of a country or territory that is the
subject of, or target of, comprehensive country-based Sanctions, including a
Sanctions program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, in each case to the extent that such program is
applicable to such agency, organization or person.

“Sanctions” means any economic or financial sanctions imposed, administered or
enforced from time to time by any applicable Governmental Authority of the
United States of America, including those administered by OFAC, the U.S.
Department of State, Her Majesty’s Treasury of the United Kingdom, the United
Nations Security Council or the European Union, or any agency or subdivision of
any of the foregoing, and shall include any regulations, rules, and executive
orders issued in connection therewith.

(d) Section 1.01 of the Credit Agreement is hereby amended by restating the
following definitions in their entirety as follows:

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) increased from time to time pursuant to Section 2.02, (b) reduced or
terminated from time to time pursuant to Section 2.08 or Section 2.19,
(c) increased and/or extended from time to time pursuant to Section 2.22 and
(d) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Commitment as of
the Fourth Amendment Effective Date is set forth on Schedule 2.01.

“Fee Letters” means (a) the letter agreements dated as of (i) September 5, 2012,
(ii) February 26, 2014, (iii) October 2, 2014, and (iv) October 13, 2015, each
among Wells Fargo, Wells Fargo Securities, LLC and the Borrower, (b) the letter
agreement dated as of September 5, 2012 between Bank of China, New York Branch
and the Borrower, (c) the letter agreement dated as of September 5, 2012 between
Citigroup Global Markets Inc. and the Borrower, (d) the letter agreement dated
as of September 5,

 

-2-



--------------------------------------------------------------------------------

2012 among HSBC Bank USA, National Association, HSBC Securities (USA) Inc. and
the Borrower, (e) the letter agreement dated as of September 5, 2012 among
JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC and the Borrower, and
(f) the letter agreement dated as of October 22, 2014 between The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and the Borrower.

“Maturity Date” means, with respect to each Lender, the date specified for such
Lender in the column captioned “Maturity Date” set forth on Schedule 2.01, as
such date may be, and may heretofore have been, extended by the relevant Lenders
pursuant to Section 2.22.

“Sanctioned Person” means, at any time, a person named at such time on the list
of Specially Designated Nationals and Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as
otherwise published from time to time, or any publicly available
Sanctions-related list of designated persons maintained by an applicable
Governmental Authority.

(e) Section 1.01 of the Credit Agreement is hereby amended by adding the
following phrase before the last period in the definition of “Eurodollar Base
Rate”:

“; provided further that, if the rate set forth on the reference page referred
to above or provided by such successor or substitute service for a determination
is less than zero, the Eurodollar Base Rate shall be deemed to be zero for the
purposes of such determination”.

(f) Section 3.12 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 3.12 Sanctions and Anti-Corruption Laws.

(a) Neither the Borrower nor any Subsidiary of the Borrower (i) is the subject
or target of any Sanctions, (ii) is or will become, or is or will become
Controlled by, a Sanctioned Person or Sanctioned Entity, (iii) is located,
organized or resident in a country or territory that is, or whose government is,
the subject or target of any comprehensive country-based Sanctions, or
(iv) engages or will engage in any dealings or transactions with any such
Sanctioned Person or Sanctioned Entity that would result in any violation in any
material respect of any Sanctions.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used, or
have been used, directly or, to the knowledge of the Borrower, indirectly (i) to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity in violation of any
Sanctions, or (ii) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Laws to which the Borrower, its Subsidiaries, any Lender, any
Issuing Bank, any Co-Documentation Agent, any Co-Syndication Agent, any Joint
Lead Arranger, or the Administrative Agent is subject.

 

-3-



--------------------------------------------------------------------------------

(c) The Borrower and each of its Subsidiaries is in compliance in all material
respects with any laws or regulations, to the extent applicable, of the United
States, the United Kingdom or the European Union related to money laundering or
terrorist financing, whether currently in force or hereafter enacted, including
the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the PATRIOT Act;
Laundering of Monetary Instruments, 18 U.S.C. section 1956; Engaging in Monetary
Transactions in Property Derived from Specified Unlawful Activity, 18 U.S.C.
section 1957; and the Financial Recordkeeping and Reporting of Currency and
Foreign Transactions Regulations, 31 C.F.R. Part 103.

(d) The Borrower and each of its Subsidiaries is, in all material respects, in
compliance with all Anti-Corruption Laws and Sanctions applicable to them.

(e) To the knowledge of the Borrower or any of its Subsidiaries, neither the
Borrower nor any of its Subsidiaries is the target of any investigation, inquiry
or enforcement proceedings by any Governmental Authority regarding any offense
or alleged offense under any applicable anti-terrorism or anti-money laundering
laws, Anti-Corruption Laws or Sanctions that would reasonably be expected to
result in a Material Adverse Effect, and no such investigation, inquiry or
proceeding is pending or, to the knowledge of the Borrower or any of its
Subsidiaries, has been threatened.

(f) The Borrower has implemented and maintains in effect policies and procedures
designed to provide reasonable assurance of compliance in all material respects
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents (in their respective capacities as such) with applicable
Anti-Corruption Laws and Sanctions.”

(g) Section 5.08 of the Credit Agreement is hereby deleted and replaced in its
entirety by the following:

“Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Borrower and its
Subsidiaries, including for investments, acquisitions and capital expenditures
(in each case to the extent not otherwise prohibited by the terms of this
Agreement). No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be requested only for general corporate purposes. The Borrower will not
request any Loan or LC Disbursement, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents (in their respective capacities as such) shall not use,
directly or, to the knowledge of the Borrower, indirectly, the proceeds of any
Loan or Letter of Credit (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities,

 

-4-



--------------------------------------------------------------------------------

business or transaction of or with any Sanctioned Person or Sanctioned Entity in
violation of any Sanctions, or (C) in any other manner that would violate any
Sanctions or Anti-Corruption Laws applicable to any party hereto.”

(h) Section 9.12 of the Credit Agreement is hereby amended by (i) deleting the
“or” at the end of clause (f) thereof, (ii) deleting the period at the end of
clause (g) thereof, and adding the following to the end of the first sentence
thereof:

“or (h) on a confidential basis to, to the extent requested by or required to be
disclosed to, (i) any rating agency in connection with rating the Borrower or
its Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided
hereunder.”

(i) The Credit Agreement is hereby amended by adding a new Section 9.19 after
Section 9.18, as follows:

“Section 9.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lender Parties are
arm’s-length commercial transactions between the Borrower, on the one hand, and
the Lender Parties, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lender Parties is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower and (B) no Lender Party or any of
its Affiliates has any obligation to the Borrower or any of its Subsidiaries
with respect to the transactions contemplated hereby except, in the case of a
Lender Party, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lender Parties and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and no Lender Party or any
of its Affiliates has any obligation to disclose any of such interests to the
Borrower or its Subsidiaries with respect to the transactions contemplated
hereby. To the fullest extent permitted by law, the Borrower hereby waives and
releases any claims that it may have against each of the Lender Parties and
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.”

(j) Schedule 2.01 to the Credit Agreement is hereby replaced in its entirety
with Schedule 2.01 attached hereto.

Section 2. Consent to Extension of Maturity Date. Upon the effectiveness of this
Amendment pursuant to Section 3 below, the Maturity Date of the Commitments of
the Lenders

 

-5-



--------------------------------------------------------------------------------

who have severally agreed to extend their respective Commitments is hereby
extended to the fifth (5th) anniversary of the Effective Date of this Amendment,
as set forth on Schedule 2.01 to the Credit Agreement, as amended by this
Amendment. The Maturity Date with respect to the Commitments of each other
Lender, if any, shall remain unchanged, as set forth on Schedule 2.01 to the
Credit Agreement, as amended by this Amendment. The extension of the Maturity
Date on the Effective Date of this Amendment as set forth in this Section 2
shall be deemed to constitute an exercise of the Borrower’s right to request an
extension pursuant to Section 2.22 of the Credit Agreement, and the Extension
Effective Date of such extension of the Maturity Date shall be deemed to be the
Effective Date. The requirements of Section 2.22 of the Credit Agreement with
respect to notices and timing are hereby waived by all parties hereto with
respect to the extension described in this Section 2.

Section 3. Conditions Precedent. This Amendment shall become effective as of the
Effective Date upon the satisfaction of the following conditions precedent:

(a) Documentation. The Administrative Agent shall have received the following,
each dated on or before the Effective Date, duly executed by all the parties
thereto, each in form and substance reasonably satisfactory to the
Administrative Agent:

(1) counterparts of this Amendment duly executed by the Borrower, each Extending
Lender (which collectively must constitute Lenders holding Commitments, in the
aggregate, in an amount greater than 50% of the aggregate amount of the
Commitments outstanding immediately prior to the Effective Date hereof), the
Administrative Agent, the Swingline Lender and each Issuing Bank;

(2) a certificate from a Responsible Officer of the Borrower dated as of the
Effective Date stating that, both immediately before and immediately after
giving effect to this Amendment and the extension of the Commitments pursuant to
this Amendment, (i) all representations and warranties of the Borrower set forth
in the Credit Agreement are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to the extent that any
representations and warranties already are qualified or modified by materiality
in the text thereof) on and as of the Effective Date, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Effective Date, such representations and warranties
shall continue to be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to the extent that any
representations and warranties already are qualified or modified by materiality
in the text thereof) as of such specified earlier date, and (ii) no Event of
Default shall have occurred and be continuing;

(3) a secretary’s certificate of the Borrower dated the Effective Date and
certifying (i) that there have been no changes to the organizational documents
of the Borrower since the Second Amendment Effective Date or attaching such
amendments, (ii) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Borrower authorizing
the execution and delivery of this Amendment and the Loan Documents executed in
connection herewith, if any, the performance of the Credit Agreement as amended
hereby and the other Loan Documents, and the extension of the Commitments
pursuant hereto, and that such resolutions have not been modified, rescinded or

 

-6-



--------------------------------------------------------------------------------

amended and are in full force and effect, and (iii) as to the incumbency and
specimen signature of each officer of the Borrower executing this Amendment, any
Loan Document delivered in connection herewith, if any, or any other document
delivered in connection herewith on behalf of the Borrower;

(4) a certificate from a Responsible Officer of the Borrower dated the Effective
Date and certifying that the conditions of Section 2.22 of the Credit Agreement
with respect to the extension of the Maturity Date (other than with respect to
notices and timing), have been satisfied;

(5) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Borrower;

(6) a legal opinion of Duane Morris LLP, counsel for the Borrower, in form and
substance reasonably acceptable to the Administrative Agent; and

(7) such other documents and governmental certificates as the Lender Parties may
reasonably request.

(b) Payment of Fees and Expenses. On the Effective Date, the Borrower shall have
paid the fees required to be paid to the Administrative Agent and the Lenders,
including, without limitation, (i) the fees set forth in that certain Fee Letter
dated as of October 13, 2015 among Wells Fargo Bank, National Association, Wells
Fargo Securities, LLC and the Borrower and (ii) all other costs and expenses
which are payable pursuant to Sections 9.03 and 2.16 of the Credit Agreement.

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent that the representations and warranties set forth in
Article III of the Credit Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to the
extent that any representations and warranties already are qualified or modified
by materiality in the text thereof) on the Effective Date as if made on and as
of the Effective Date, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case they are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to the extent that any representations and warranties
already are qualified or modified by materiality in the text thereof) as of such
earlier date, and as if each reference in said Article III to “this Agreement”
or “the Loan Documents” included reference to this Amendment.

Section 5. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Except as herein provided,
the Credit Agreement shall remain unchanged and in full force and effect. This
Amendment is, for the avoidance of doubt, a Loan Document under the Credit
Agreement. The execution and delivery of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or any Lender
under the Credit Agreement or any Loan Document, nor, except as herein provided,
constitute a waiver of any provision of the Credit Agreement or any Loan
Document. Upon the effectiveness of this

 

-7-



--------------------------------------------------------------------------------

Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder” or words of like import shall mean and be a reference to the Credit
Agreement, as affected and amended by this Amendment. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment by signing any such counterpart. Transmission by
facsimile or electronic transmission (e.g., PDF) of an executed counterpart of
this Amendment shall be deemed to constitute due and sufficient delivery of such
counterpart.

[Signature Pages Follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.

 

BORROWER: DIAMOND OFFSHORE DRILLING, INC. By:   /s/ Scott Kornblau

Name:    Scott Kornblau Title:   Treasurer

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

LENDER PARTIES: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender, an
Issuing Bank, a Lender and an Extending Lender By:   /s/ T. Alan Smith

Name:    T. Alan Smith Title:   Managing Director

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as an Issuing Bank, a Lender and an Extending

Lender

By:   /s/ Dave Katz

Name:    Dave Katz Title:   Executive Director

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL


ASSOCIATION,

as an Issuing Bank, a Lender and an Extending


Lender

By:   /s/ Steven Smith

Name:    Steven Smith Title:   Director #20290

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH,

as an Issuing Bank, a Lender and an Extending

Lender

By:   /s/ Haifeng Xu

Name:    Haifeng Xu Title:   Executive Vice President

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD.,

as an Issuing Bank, a Lender and an Extending

Lender

By:   /s/ Mark Oberreuter

Name:    Mark Oberreuter Title:   Vice President

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and an Extending Lender By:   /s/ Rob Malleck

Name:    Rob Malleck Title:   Vice President

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender and an Extending Lender By:   /s/ Yann Pirio

Name:    Yann Pirio Title:   Managing Director

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and an Extending Lender By:   /s/ Vanessa
Kurbatskiy

Name:    Vanessa Kurbatskiy Title:   Vice President

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and an Extending Lender By:   /s/ Jay T.
Sartain

Name:    Jay T. Sartain Title:   Authorized Signatory

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender and an Extending Lender By:   /s/ Rebecca
Kratz

Name:    Rebecca Kratz Title:   Authorized Signatory

Signature Page to Extension Agreement and Amendment No. 4 to Credit Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDER

   NON-
EXTENDED
COMMITMENT      EXTENDED
COMMITMENT      AGGREGATE
COMMITMENT      MATURITY
DATE

Wells Fargo Bank, National Association

   $ 0       $ 160,000,000       $ 160,000,000       October 22, 2020

JPMorgan Chase Bank, N.A.

   $ 0       $ 160,000,000       $ 160,000,000       October 22, 2020

HSBC Bank USA, National Association

   $ 0       $ 160,000,000       $ 160,000,000       October 22, 2020

Bank of China, New York Branch

   $ 0       $ 160,000,000       $ 160,000,000       October 22, 2020

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 0       $ 160,000,000       $ 160,000,000       October 22, 2020

Citibank, N.A.

   $ 0       $ 160,000,000       $ 160,000,000       October 22, 2020

SunTrust Bank

   $ 0       $ 160,000,000       $ 160,000,000       October 22, 2020

Barclays Bank PLC

   $ 0       $ 160,000,000       $ 160,000,000       October 22, 2020

Royal Bank of Canada

   $ 0       $ 65,000,000       $ 65,000,000       October 22, 2020

PNC Bank, National Association

   $ 60,000,000       $ 0       $ 60,000,000       5 years after
Third

Amendment

Effective Date

Goldman Sachs Bank USA

   $ 0       $ 55,000,000       $ 55,000,000       October 22, 2020

The Bank of New York Mellon

   $ 40,000,000       $ 0       $ 40,000,000       5 years after


Second

Amendment

Effective Date

Total

   $ 100,000,000       $ 1,400,000,000       $ 1,500,000,000      

Schedule 2.01 to Credit Agreement

Diamond Offshore Drilling, Inc.